Exhibit 10.11

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made this 17th day of
May, 2007 (the “Effective Date”), between 125 CONSTITUTION ASSOCIATES, L.P., a
California limited partnership, herein referred to as “Landlord”, and XTENT,
INC., a Delaware corporation, herein referred to as “Tenant”.

WITNESSETH:

WHEREAS, Landlord and Tenant entered into a Lease entitled “Business Park Lease”
dated September 15, 2003, for certain demised premises consisting of
approximately 14,551 rentable square feet located on the first floor of the
building located at 125-135 Constitution Drive, Menlo Park, California (the
“Building”), as more particularly described in said Lease, and

WHEREAS, Landlord and Tenant entered into an Amendment to Lease dated
November 22, 2005, wherein the demised premises was increased to include
approximately 5,587 rentable square feet of space located on the second floor of
the Building (the demised premises as previously expanded may also be referred
to herein as the “Existing Premises”, and the Business Park Lease, as previously
amended, is herein referred to as the “Lease”); and

WHEREAS, Landlord has remeasured the Building and all of the spaces therein and
has calculated different square footages of the Existing Premises and the
Building than those specified in the Lease, and the parties desire that the
square footages of the Existing Premises and the Building shall be as shown on
the Exhibits attached hereto and incorporated herein by reference.

WHEREAS, Landlord and Tenant wish to further increase the size of the demised
premises subject to the Lease by adding to the Existing Premises the remaining
space on the first floor of the Building containing approximately 30,398
rentable square feet (the “Expansion Space”) as shown on Exhibit “X” attached
hereto, all as more particularly set out hereinbelow.

NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, Landlord and Tenant agree to amend the Lease as follows:

1.                                       Addition of Expansion Space to
Premises.  Landlord shall deliver, and Tenant shall accept, possession of the
Expansion Space on May 21, 2007 (such date shall be the “Expansion Commencement
Date”), and the demised premises shall increase from approximately 20,138
rentable square feet to approximately 50,536 rentable square feet of the
approximately 64,413 rentable square feet in the Building, by adding the
Expansion Space to the Existing Premises, and all references in the Lease to the
“demised premises” shall, on and after the Expansion Commencement Date, be
deemed to refer to both the Existing Premises and the Expansion Space. 
Effective on the Expansion Commencement Date, Exhibits “A” and “B” attached to
the Lease are hereby deleted in their entirety and shall be replaced with
Exhibits “A” and “B” attached hereto.  Tenant shall include the Expansion Space
in all insurance

1


--------------------------------------------------------------------------------


required in the Lease to be carried by Tenant and shall provide Landlord
evidence thereof as of the Expansion Commencement Date.

2.                                       Condition of Expansion Space.  Landlord
shall not be required to perform any work in the Expansion Space, and Tenant
accepts the Expansion Space in an “as is” condition.  Tenant shall perform
improvements in the Expansion Space at Tenant’s sole cost and expense pursuant
to plans and specifications approved in advance by Landlord.

3.                                       Extension of Lease Term; Surrender. 
Effective as of the Effective Date, the demised term of the Lease is hereby
extended for the period up to and including May 31, 2012 (the “Extended Term”).

4.                                       Adjustment of Base Rent.  From the
Effective Date of this Second Amendment through May 31, 2007, there shall be no
change in the rent (except utilities for the Expansion Space which are payable
commencing May 1, 2007) payable under Article 2 of the Lease.  Commencing on
June 1, 2007 (the “Expansion Rent Commencement Date”) the base rent payable
under Section 2.1 of the Lease shall be amended to be as set forth below:

Period

 

Monthly Base Rent

 

Annual Base Rent

 

June 1, 2007 to and including November 30, 2007

 

 

$

22,500.00

 

N/A

 

December 1, 2007 to and including May 31, 2008

 

 

$

28,500.00

 

N/A

 

June 1, 2008 to and including May 31, 2009

 

 

$

39,039.06

 

$

468,468.72

 

June 1, 2009 to and including May 31,2010

 

 

$

40,210.23

 

$

482,522.78

 

June 1, 2010 to and including May 31, 2011

 

 

$

41,416.54

 

$

496,998.46

 

June 1, 2011 to and including May 31, 2012

 

 

$

42,659.03

 

$

511,908.41

 

 

5.                                       Increase in Security Deposit.  The
parties agree that upon execution and delivery of this Second Amendment, Tenant
shall pay to Landlord the amount of $25,896.79 as an additional Security
Deposit, for a total Security Deposit of $45,000.00,

2


--------------------------------------------------------------------------------


which shall be held by Landlord pursuant to the terms of the Lease, as amended
herein.  The Security Deposit (less any application of the Security Deposit to
Tenant defaults under the terms of the Lease) shall be returned to Tenant within
sixty (60) days following the termination of the Lease and the delivery of
possession of the Premises from Tenant to Landlord.

6.                                       No Right to Extend Term.  Effective as
of the Effective Date, Tenant’s option to extend the term of the Lease contained
in Section 1.2. of the Lease shall be null and void and of no further force or
effect.

7.                                       Use.

(a)                                  Permitted Use.  Effective as of the
Effective Date, Tenant’s use of the demised premises described in Section 8.1 of
the Lease shall be office, research and development, non-retail sales, light
assembly and storage, light manufacturing, including, without limitation, the
manufacturing of medical devices, and for no other purposes without Landlord’s
written consent, which consent shall not be unreasonably withheld.

(b)                                 Parking & Signage.  At no additional cost,
Tenant shall have the non-exclusive use of all parking areas and all signage for
the Building.  Without Tenant’s prior written consent, Landlord shall not use
and shall not grant to any third party the right to use any of the parking
spaces for the Building.

8.                                       Vacant Space.

(a)                                  Tenant’s Share of Expenses.  Tenant
acknowledges that because Tenant is leasing and occupying the entire first floor
of the Building as of the Expansion Commencement Date, it will be impossible for
Landlord to lease the remaining vacant space located on the second floor of the
Building containing approximately 13,877 rentable square feet as shown on the
plan attached hereto as Exhibit “X-1” (herein, the “Vacant Space”).  Therefore,
the parties agree that, as of the Expansion Rent Commencement Date, Tenant shall
pay one hundred percent (100%) of all additional rent items payable pursuant to
the Lease, as amended herein, and Tenant’s prorata share referred to in Section
11.3 of the Lease shall be increased to 100%.

(b)                                 Use of Vacant Space.  In addition, Tenant
acknowledges and agrees that in the event Tenant uses or occupies the Vacant
Space at any time during the demised term for any reason, including for storage
(a “Vacant Space Use”) without the prior written consent of Landlord, then
commencing as of the date of such use or occupancy Tenant shall be deemed to be
leasing the entire Vacant Space, the Vacant Space shall be deemed added to the
demised premises, and Tenant’s base rent shall be increased in the same manner
as described in paragraph 10(c) hereinbelow to include the square footage of the
Vacant Space.  Notwithstanding the foregoing to the contrary, the following
shall not be a Vacant Space Use: (i) temporary entry into the Vacant Space for
the purpose of repairing or improving the demised premises, and (ii) use of the
Vacant Space as a temporary meeting space for its employees, officers,
stockholders, directors and guests during the demised term of the Lease, for not
more than three (3) days in any one calendar month nor more than twelve (12)
days in any one (1) year period.

3


--------------------------------------------------------------------------------


9.                                       Repairs.  As of the Expansion
Commencement Date, Section 11.6 of the Lease shall be amended to exclude from
the provisions therein all costs associated with the replacement of the roof
membrane and underlayment of the Building.  In lieu of such provisions, the
parties agree that commencing on the Expansion Commencement Date and continuing
during the Extended Term herein, Landlord shall be responsible, at Landlord’s
sole cost and expense, for maintaining the roof and all costs associated with
the repair, maintenance and/or replacement of the roof and roof membrane of the
Building and shall not pass-through any such costs to Tenant.

10.                                 Right to Lease Vacant Space.  Provided the
Lease is in full force and effect and so long as Tenant is not in default under
any of the terms and conditions of the Lease beyond the applicable notice and
cure periods, at any time during the Lease term, subject to the provisions of
paragraph 8 above, Tenant shall have the option to lease all or any portion of
the Vacant Space designated by Tenant in its exercise notice for that portion of
the Lease term designated by Tenant in its exercise notice, subject to the
following terms and conditions:

(a)                                  Delivery of Leased Vacant Space.  Landlord
shall deliver possession of the Vacant Space so leased (the “Leased Vacant
Space”) to Tenant within thirty (30) days after Landlord receives Tenant’s
written notice thereof.  The demised term of the Lease for the Leased Vacant
Space shall commence upon delivery of possession of the Vacant Space to Tenant
and shall expire on the date designated in Tenant’s written notice, which date
shall be no later than the expiration of the demised term for the demised
premises (i.e., May 31, 2012);

(b)                                 Addition of Leased Vacant Space.  From and
after delivery of possession of the Leased Vacant Space to Tenant, the Leased
Vacant Space shall be added to the demised premises leased by Tenant hereunder;

(c)                                  Base Rent Adjustment.  Effective as of the
date Landlord delivers possession of the Leased Vacant Space to Tenant and
throughout the designated term for the Leased Vacant Space, Tenant shall pay an
additional monthly base rent for the Leased Vacant Space in the amount equal to
the rentable square footage of the Leased Vacant Space times the following rates
per square foot for the applicable portion of the term as follows:

Leased Vacant Space Rent Rate

 

Rate

 

Commencing June 1, 2007, to and including May 31, 2008

 

$

0.75

 

Commencing June 1, 2008 to and including May 31, 2009

 

$

.0.7725

 

Commencing June 1 2009 to and including May 31, 2010

 

$

0.795675

 

Commencing June 1 2010 to and including May 31, 2011

 

$

0.819545

 

Commencing June 1, 2011 to and including May 31, 2012

 

$

0.844131

 

 

4


--------------------------------------------------------------------------------


(d)                                 Condition of Leased Vacant Space.  Landlord
shall not be required to perform any work in the Vacant Space, and Tenant
accepts the Leased Vacant Space in an “as is” condition.  Any work to be
performed in the Leased Vacant Space shall be performed by Tenant at Tenant’s
sole cost and expense pursuant to plans and specifications approved in advance
by Landlord.

(e)                                  Notice of Exercise.  If Tenant wishes to
exercise its option to lease Vacant Space, Tenant shall notify Landlord in
writing thereof and the parties shall promptly thereafter execute an amendment
to the Lease to add the Leased Vacant Space to the demised premises under the
terms and conditions hereof.

11.                                 Landlord’s Right to Terminate.  If at any
time during the Extended Term Landlord receives redevelopment entitlements or
the like with definitive plans to redevelop the parcel upon which the demised
premises is a part, then Landlord shall have the ongoing option to terminate the
Lease with a termination date any time on or after May 1, 2009, by giving
written notice thereof to Tenant of its election and the termination date (which
date shall be at least one hundred eighty (180) days after the date of
Landlord’s notice).  Tenant shall vacate the demised premises on or before such
date.  There shall be no termination fee associated with an early termination of
the Lease pursuant to the provisions herein.

12.                                 Tenant’s Right to Terminate.  Tenant shall
have the ongoing option to terminate the Lease with a termination date any time
on or after May 1, 2009, by giving written notice thereof to Landlord of its
election and the termination date (which date shall be at least one hundred
eighty (180) days after the date of Tenant’s notice).  Tenant shall vacate the
demised premises on or before such date.  There shall be no termination fee
associated with an early termination of the Lease pursuant to the provisions
herein.

13.                                 Restoration of the Demised Premises.  If the
Lease is terminated by Landlord pursuant to the provisions of paragraph 11
hereinabove, then Tenant shall not be obligated to restore any alterations,
additions or improvements made by Tenant in the demised premises or repair any
damage to the demised premises at the termination of the demised term of the
Lease, subject to the provisions of paragraphs 14 and 15 hereinbelow.  However,
if the Lease is terminated by Tenant pursuant to the provisions of paragraph 12
hereinabove or if the Lease is terminated pursuant to other provisions of the
Lease (except by Landlord pursuant to paragraph 11 hereinabove), or if the
demised term of the Lease expires by its own terms, then Tenant shall remain
obligated, on or before the termination or expiration of the demised term, to
restore any alterations, additions or improvements made by Tenant in the demised
premises and to surrender the demised premises without damage, injury or
disturbance thereto, pursuant to the provisions of the Lease.

14.                                 Tenant’s Personal Property/Trade Fixtures. 
Notwithstanding the foregoing provisions of this Second Amendment, on or before
the expiration or earlier termination of the demised term of the Lease, Tenant
shall remain obligated to remove Tenant’s personal property and all of Tenant’s
trade fixtures, furnishings and equipment from the demised premises.  The
parties agree that any modular clean-room or similar structures that Tenant may
place within the demised premises during the demised term shall be

5


--------------------------------------------------------------------------------


treated as a “trade fixture” and shall be Tenant’s sole property for all
purposes of the Lease.

15.                                 Hazardous Materials.  Notwithstanding the
foregoing provisions of this Second Amendment, Tenant’s obligations and
indemnities under the Lease with respect to hazardous materials shall remain in
full force and effect.

16.                                 Brokers.  Tenant warrants that it has not
had any dealings with any realtor, broker or agent in connection with the
negotiation of this Second Amendment with the exception of the commissions
payable to Staubach Bay Area, Inc. and Cornish and Carey Commercial.  The
parties acknowledge that the commission payable by Landlord to Staubach Bay
Area, Inc., for each year during the Extended Term is 4% of the amount of the
annual base rent payable under paragraph 4 above that is allocable to the
Expansion Space on the basis of square footage, and if applicable, 4% of any
base rent payable under paragraph 10 above.  Such commission shall be payable
with respect to the first twenty four (24) months of the Extended Term, on the
date hereof, with adjustment for any additional base rent paid under paragraph
10 above, to be made at the end of such twenty four (24) month period.  With
respect to each additional one year period or portion thereof during the
Extended Term, commission payments shall be due at the end of each such one year
period or portion thereof.  Except with respect to the amounts owed to Staubach
Bay Area and Cornish and Carey Commercial, Tenant holds Landlord harmless from
any cost, expense or liability for any compensation, commissions or charges
claimed by any realtor, broker, or agent engaged or introduced by Tenant with
respect to this Second Amendment and/or the negotiation thereof.

17.                                 Conflict.  It is understood and agreed that
all other terms and conditions of the Lease shall be and remain the same.  If
there is any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions contained in this Second Amendment shall
control.

18.                                 Interpretation.  This Second Amendment shall
be construed under the laws of the State of California. If any provision of this
Second Amendment, or portion thereof, or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Second Amendment shall not be affected thereby and each
provision of this Second Amendment shall be valid and enforceable to the fullest
extent permitted by law.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first hereinabove written.

TENANT:

LANDLORD:

 

 

XTENT, INC.,

125 CONSTITUTION ASSOCIATES, L.P.,

a Delaware corporation

 

a California partnership

 

 

By

 

/s/ R.E. Campbell

 

By:

BOHANNON DEVELOPMENT COMPANY,

Name:

 

R.E. Campbell

 

 

Managing Partner

Title:

 

CTO

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Bohannon

By

 

/s/ Henry A. Plain Jr.

 

 

 

Senior Vice President

Name:

 

Henry A. Plain Jr.

 

 

 

 

Title:

 

Chairman

 

 

 

 

 

 

By:

/s/ Ernest Lotti jr.

 

 

 

Secretary

 

7


--------------------------------------------------------------------------------